Citation Nr: 0112595	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945, and was a prisoner of the German Government from 
September 1944 to May 1945.  He died in October 1998.  The 
appellant is the veteran's widow.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution. 


REMAND

The appellant presently contends that the veteran died as a 
result of maltreatment while being held as a prisoner of war 
(POW) by the German Government in World War II.  The 
appellant, the veteran's widow, contends in substance that 
the veteran's service-connected post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling at the 
time of his death, in combination with other service-
connected disabilities materially hastened his death.  In 
addition, she maintains that the veteran had complained of 
swelling in his lower extremities while a POW, and that such 
symptomatology was indicative of ischemic heart disease, a 
disease which is presumptively associated with internment as 
a POW.  

The record shows that the veteran was held as a POW of the 
German Government from September 1944, after having been 
wounded in action.  He was liberated by Allied forces in May 
1945.  His Death Certificate reflects that he died on October 
[redacted], 1998, of cardio-respiratory arrest, due to or as a 
consequence of progressive respiratory insufficiency, due to 
metastatic adenocarcinoma of the lung of four years' 
duration.  Other significant conditions listed as 
contributing to death, but not resulting in the underlying 
cause, were listed as arteriosclerotic cardiovascular disease 
(ASCVD), chronic obstructive pulmonary disease (COPD), 
esophageal stricture, and malnutrition.  

The Board notes that at the time of the veteran's death, 
service connection was in effect for an anxiety disorder with 
dysthymia and features of PTSD, evaluated as 50 percent 
disabling; residuals of frostbite of the feet, evaluated as 
30 percent disabling; residuals of a left thigh wound with 
knee damage, evaluated as 10 percent disabling; and residuals 
of wounds of the right lower leg, assigned a noncompensable 
evaluation.  A combined 70 percent evaluation had been in 
effect from May 2, 1996.  Further, by a November 1996 rating 
decision, the veteran was granted a total disability rating 
due to individual unemployability (TDIU), effective from 
April 10, 1992.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 Stat. 2096 (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. November 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C.§§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the appellant, 
and request that she identify any and all 
health care providers who had rendered 
treatment for the veteran during the 
course of his terminal illness.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any pertinent medical 
documents not already of record.  It is 
not necessary to obtain duplicate 
treatment records already associated with 
the claims file.  If no additional 
treatment records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

2.  The veteran's claims folder, 
including any newly associated evidence 
should be referred to the appropriate 
medical specialist for review.  The 
examiner is requested to review the 
pertinent medical evidence and the 
contentions advanced by the appellant, 
and offer an opinion as to whether it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
either separately or in combination with 
each other, materially hastened or 
contributed to his death.  In addition, 
following a review of the veteran's 
claims file, the examiner is requested to 
offer an opinion as to whether the 
medical evidence supports a finding that 
the veteran suffered any of the diseases 
presumptively associated with internment 
as a POW, listed under 38 C.F.R. 
§ 3.309(c) (2000), to include ischemic 
heart disease.  If any such diseases are 
found, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not that any such disease 
materially hastened or contributed to the 
veteran's death.  A complete rationale 
for all opinions expressed should be 
included in the typewritten examination 
report.  In addition, all opinions 
offered in connection with the scheduled 
examination must be reconciled with all 
other relevant opinions of record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that all 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
benefit sought is not granted, the 
appellant and her service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the appellant due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
the present appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is requested of the appellant until 
she is notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


